                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


TIMOTHY RYAN GOVE,

                      Plaintiff,
                                                    Case No. 18-cv-1335-pp
        v.

SARGENTO FOODS, INC.,

                      Defendant.


       ORDER DISMISSING CASE FOR FAILURE TO STATE A CLAIM AND
     DENYING AS MOOT PLAINTIFF’S MOTION TO TRANSFER (DKT. NO. 22)


        In its July 26, 2019 order screening the amended complaint, the court

ordered that if the plaintiff wished to proceed with the case, he must file a

second amended complaint explaining who harassed him, when, where, how

and why. Dkt. Nos. 19. The plaintiff timely filed the second amended

complaint. Dkt. No. 20. The court will dismiss the second amended complaint

for failure to state a claim. It will deny as moot the plaintiff’s motion to transfer

the case to the Green Bay division of the Eastern District. Dkt. No. 22.

I.      Screening the Second Amended Complaint

        A.       Standard

        Under 28 U.S.C. §1915(e)(2)(B)(ii), in cases where the court has allowed a

plaintiff to proceed without prepaying the filing fee, the court “shall” dismiss

the case if it determines that the case fails to state a claim upon which relief

may be granted. In determining whether the complaint states a claim, the court


                                          1

             Case 2:18-cv-01335-PP Filed 11/25/20 Page 1 of 21 Document 23
applies the same standard that it applies when considering whether to dismiss

a case under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851

F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State

Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must

include “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough

facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). Because the plaintiff is representing himself, the

court must liberally construe the allegations of his complaint. Erickson v.

Pardus, 551 U.S. 89, 94 (2007).

      B.     Facts Alleged in the Second Amended Complaint

      The plaintiff alleges that he worked as a laborer for Sargento Foods, Inc.

in the North Building of its Hilbert, Wisconsin plant from 2012 until April 30,

2018. Dkt. No. 20 at 5. Early in the second amended complaint, he

summarized his claims:

      I was fired by Sargento Foods Inc. April 30th, 2018 due to retaliation
      for demanding disciplinary action against the ongoing
      discriminating, harassing, threaten [sic] and assaulting actions by a
      socially-knit group of co-workers. This [sic] main active participants
      in this group is as follows: Katherine Clauson, Bruce Behnke,
      Melissa Bratz, Victoria Zahn, Amy Fucile, Jeff Van Asten, William
      Roit.

                                          2

        Case 2:18-cv-01335-PP Filed 11/25/20 Page 2 of 21 Document 23
Id.

      The plaintiff describes himself as a “Christian.” Id. He says that he was

fifty-seven years old and identifies himself as male. Id. He says that because of

his faith, he did not have sex outside of marriage, and that management and

his co-workers were aware of this fact. Id. at 6.

            1.     Alleged Sexual Harassment

                   a.    Katherine Clauson

      The plaintiff says that Katherine Clauson was a Manpower, Inc.

temporary worker; he says she began on a ninety-day probationary period and

then was hired as a fulltime worker. Id. at 5. While it is not clear, it appears

that the plaintiff alleges that Clauson was twenty-two years old, with a large

age gap between her twenty-two years and his fifty-seven. Id. The plaintiff

alleges that in 2017, Clauson harassed him, both during her probationary

period and after she was hired full-time, and that her behavior was ignored by

Sargento management “without corrective measures or, discipline.” Id.

      The plaintiff asserts that on February 2, 2017, in front of a crowd of

women, Clauson told him “how hot she was.” Id. On February 21, 2017,

Clauson filed a complaint against the plaintiff with the Human Resources

Department; the plaintiff says that in a meeting three days later, in a

conversation with HR representative Maria Herrera, Herrera said that the

complaint was an email issue and that it seemed resolved. Id. at 6. The plaintiff

asserts that he was never told what the complaint was or shown the complaint,

“which was standard protocol,” and he alleges that Clauson filed the complaint

                                         3

        Case 2:18-cv-01335-PP Filed 11/25/20 Page 3 of 21 Document 23
in an attempt to get him fired in retaliation for the plaintiff for not accepting

Clauson’s advances. Id. The plaintiff alleges that on March 29, 2017, Sargento

offered Clauson a full-time position with the company “to be filled at a later

date,” despite the fact that the plaintiff had made Sargento aware of “other

harassment issues.” Id.

      The plaintiff next asserts that on April 5, 2017, while Clauson was still a

temporary worker through Manpower, Inc., she and Amy Fucile “[t]hreaten

gestures to vandalize [his] motor vehicle.” Id. The plaintiff says, “She did it out

retaliation for my answer to HR representative Maria Herrera question me to

why she was so angry that I didn’t sleep with her. I answered ‘maybe she was

because she could seduce a older man?’” Id. The plaintiff says that he reported

this event to HR personnel Jeff Kiesner and Maria Herrera, and that Keisner

said, “She’s not even hired and she doing this.” Id.

      The plaintiff alleges that on April 19, 2017, Clauson, while a full-time

probationary employee, made a “[s]exual gesture of fellatio” at him as he was

leaving the production area in retaliation for the plaintiff’s answer to defend

himself to Victoria Zahn’s sarcastic accusation about him telling on Clauson.

Id. He says he reported this event to HR representative Maria Herrera who was

aware of the incident, investigated it and had proof that it happened. Id.

      The plaintiff alleges that Clauson again made a “[s]exual gesture of

imitating fellatio (whistling/blowing) as she was walking” past the plaintiff on

April 24, 2017. Id. The plaintiff characterizes this as a “continuation of the

previous stunt.” Id. The next day the plaintiff was working with Jorge Santos,

                                         4

        Case 2:18-cv-01335-PP Filed 11/25/20 Page 4 of 21 Document 23
who asked the plaintiff about what was going on; the plaintiff says, “was

scheduled for a meeting with management at 8:30 AM.” Id. It is not clear

whether the plaintiff, Santos or Clauson was scheduled to meet with

management, but the plaintiff says that this is “more proof management was

aware of Katherine Clauson’s actions.” Id. The plaintiff says that Clauson was

in her ninety-day probationary period and should have been fired for this. Id.

      The plaintiff says that on April 27, 2017, Clauson was informed that

starting the following week, she would be working third shift at Kiel,1 the

plaintiff asserts that management “knew what was going on and shipped her

out to get her away from me!” Id. at 7.

      The plaintiff asserts that on July 28, 2017, Clauson “show[ed] up active”

on his messenger email “after roughly 4 months . . . of being blocked by

Katherine Clauson by the advice of HR management Maria Herrera.” Id. The

plaintiff says that he suggested to Maria Herrera in their “so-called email issue

meeting” that if it was an issue, “why doesn’t she just block me.” Id. He says he

reported the issue to HR management Jeff Keisner, and told Kiesner that even

thought the plaintiff previously was blocked by Clauson, now the plaintiff was

blocking Clauson. Id. Keisner commented, “Keep it that way.” Id.

      The plaintiff asserts that the human resources management at Sargento

ignored these and other incidents and took no disciplinary measures. Id. He




1Sargento’s web site indicates that it has four facilities in Wisconsin, located in
Plymouth, Kiel, Hilbert and Elkhart Lake. https://www.sargento.com/our-
company/about-us.

                                          5

        Case 2:18-cv-01335-PP Filed 11/25/20 Page 5 of 21 Document 23
says that because there were no disciplinary measures, “a series of

discriminatory acts quickly escalated into an unwelcomed intimidating,

harassing behaviors by both Sargento co-workers and later by Sargento

management.” Id. He says that from the rest of 2017 through his termination

date on April 30, 2018, working at Sargento “became the most hostile

environment” the plaintiff ever had encountered, severe enough to affect his

health, life and work. Id.

                   b.        Tammy Wolf/Kathy Griffey

      The plaintiff says that some time in the later summer months of 2017,

before the “messenger activation stalking stunt by Katherine Clauson on 07-

29-2017,” Tammy Wolf made a “Sexual Comment of ‘I like a mushroom with a

nine inch stem’” as she walked past the plaintiff while he was working. Id. The

plaintiff says that he turned around to look, briefly shaking his head in

disbelief. Id. He says that on December 6, 2017, he was working when Kathy

Griffey stopped to talk to him. He told her that her upper lip was raw, and the

plaintiff says that Griffey made a “Sexual Comment of ‘needing something to

suck on.’” Id. The plaintiff says he asked Griffey several times to quite saying

sexual innuendo to him, and she responded that it was her New Year’s

resolution. Id.

      The plaintiff asserts that when he told HR representative Maria Herrera

what some of the women were saying sexually and talking to him about,

Herrera “didn’t have anything to say.” Id. He says he made clear to Herrera that

sexual topics were “unwanted by [him]” and that the women were “well aware

                                          6

        Case 2:18-cv-01335-PP Filed 11/25/20 Page 6 of 21 Document 23
of it.” Id. He says that Sargento’s management posted a sexual discrimination

policy on the bulletin board but that “sexually harassments still continued!” Id.

             2.    Alleged Threats/Assaults

      The plaintiff says that on February 8, 2018, he was behind Aaron Beitler

in the hand washing area when he overheard Beitler say, “Every time I see [the

plaintiff] I want to beat the fuck out of him.” Id. at 8. The plaintiff says that

Beitler was reacting to rumors that he heard from Bill Roit and Katherine

Clauson’s friends. Id.

      The plaintiff alleges that on February 5, 2018, as he walked by Jeff Van

Asten in the lunchroom, Van Asten commented that “someone should put him

six feet under.” Id. The plaintiff asserts that the prior week, Van Asten and

Bruce Benke “were gloating like they always do when they think I’m in trouble,”

and says “[t]hey knew something [he] didn’t.” Id. He says that “[s]omething

changed.” Id.

      The plaintiff asserts that on March 12, 2018, he was palletizing on line

320 and that quality control personnel Emily DenDecker and process

technicians Owen Carle and Ricky Ferron assaulted him by throwing and

hitting him with boxes filled with products. Id. He says he changed palletizing

lifts, but that forklift driver Tony Wittman laughed at him and asked him why

he wasn’t working at the other lift. Id. The plaintiff says that “[t]his act was

because of Emily DenDecker attitude and influence.” Id. He says that although

DenDecker was not in a position of authority over him, she was telling him

what to do. Id. He asserts that DenDecker had been harassing and intimidating

                                          7

        Case 2:18-cv-01335-PP Filed 11/25/20 Page 7 of 21 Document 23
him for some time “due to the Katherine Clauson issues, her attitude was

horrible towards” the plaintiff. Id.

      The plaintiff says that he reported these threats and assaults to HR

management Jeff Kiesner and Laura Beihm. Id. He says that Beihm asked him

whether he considered Beitler’s statement a threat, and that the plaintiff

responded by asking her, “Would you consider it a threat?” Id. Biehm

responded in the affirmative, so the plaintiff said, “then the answer is Yes!” He

says that Kiesner and Biehm both refused him an opportunity to file a

complaint, but he says that Kiesner said, “no one should have to should have

to be treated like that.” Id.

             3.     General Harassment

      The plaintiff alleges that later in the day on March 12, 2018, after Owen

Carle and Ricky Ferron assaulted him, as the plaintiff walked by Ricky Ferron,

Owen Carle loudly made insinuating remarks to the effect that Katherine

Clauson couldn’t come to first shift because of the plaintiff’s lies; the plaintiff

says this was a false rumor and that he just kept walking. Id.

      The plaintiff says that on July 21, 2017, Jeff Van Asten and Bruce Benke

were mocking and laughing at him as he walked by, insinuating that he was in

trouble from the retaliatory stunt Van Asten and Cathy Beil2 had pulled the

day before—“(Cheese cutter stopping).” Id. He asserts that this was retaliatory

behavior “due to Katherine Clauson issues.” Id.


2 Later in the complaint the plaintiff refers to Cathy Bail—the court assumes
that Cathy Beil and Cathy Bail are the same person.

                                          8

        Case 2:18-cv-01335-PP Filed 11/25/20 Page 8 of 21 Document 23
      The plaintiff contends that he reported these acts to HR managers Jeff

Kiesner and Laura Beihm “in good faith.” Id.

            4.     Conspiracy

      The plaintiff asserts that on July 20, 2017, Cathy Bail and Jeff Van

Asten acted like it was his fault that the cheese cutting machine stopped and

that Cathy Bail tried to have him falsely suspended. Id. at 9. He says this was

retaliation due to the Katherine Clauson issues. Id. He alleges that on

December 13, 2017, Wendy Mueller, Amy Fucile and Melissa Bratz set up a

stunt to make it look like he wasn’t working. Id. The plaintiff asserts that

supervisor Eric Driessen was aware of both these acts and questioned the

plaintiff about them. Id. He says Driessen questioned him about how the

plaintiff felt about meeting their quotas. Id. The plaintiff says that management

did not pursue any disciplinary actions against him because Katherine

Clauson’s sexually discriminatory acts “were still in the 300 day time frame.”

Id.

      The plaintiff alleges that on September 7, 2017 Shaun Carter came up to

him and said he heard that Katherine Clauson was coming back to north

building first shift. Id. The plaintiff says, “Management supervisor spread

rumors thru the co-workers that Katherine Clauson was coming back to the

north Hilbert building in a process tech meeting . . . [f]our months after her

discrimination and harassments acts against [the plaintiff].” Id. After work, the

plaintiff asked HR representative Jeff Kiesner about Clauson coming back and

Kiesner told him that he had “nothing to worry about” and that his “slate” was

                                        9

        Case 2:18-cv-01335-PP Filed 11/25/20 Page 9 of 21 Document 23
“clean.” Id. The plaintiff says, “In other words, there’s nothing on file of these

allegations.” Id. Kiesner gave the plaintiff the “itinerary” of Clauson’s schedule,

of when she would be coming back. Id. The plaintiff says that he responded

that he “didn’t care what Clauson’s schedule [was], she didn’t stop what she’s

doing”. Id. He says that Kiesner told him, “remember the ‘R’ factor;” the plaintiff

says the “R factor” means rape. Id. The plaintiff says that this remark related to

“a previous Katherine Clauson’s parking lot stunt I which spoke to HR about

and along with other coworker harassments in a meeting with Human

Resources on 08-28-2017.” Id. The plaintiff alleges that Sargento had this

event on parking lot surveillance cameras. Id.

      The plaintiff contends that at the anniversary dinner banquet event on

February 1, 2018, HR personnel Sonia Otte deliberately did not have his name

called for acknowledgment of five years of service, unlike anyone else in his

group. Id. at 10. He says that the company president, Louie Gentine,

personally apologized to him for this “so called miscommunication.” Id. The

plaintiff claims that this was retaliation by Sargento “due to Katherine Clauson

issues.” Id. The plaintiff says that at the same event, HR personnel Jeff Kiesner

intentionally changed the dinner orders from what the plaintiff had requested.

Id. He says he told his date that this was what Sargento did to people who said

or did something that Sargento didn’t want to hear. Id. The plaintiff says, “This

is a prime example of how management retaliates against/treats you when you

whistle blow against other workers or stick up for yourself.” Id. He alleges that

these acts were deliberate. Id.

                                         10

        Case 2:18-cv-01335-PP Filed 11/25/20 Page 10 of 21 Document 23
      The plaintiff asserts that after he was assaulted on March 12, 2018, he

took two days off work due to the stress. Id. When he returned, he gave HR

personnel Jeff Kiesner a letter explaining what his coworkers were doing and

how the lack of discipline on Sargento’s part contributed to the issues. He says

he spoke of the assault by Ricky Ferron, Emily DenDecker and Owen Carle and

the comment that Carle had made to Ferron, as well as an incident later in the

day when Victoria Zahn “thru hands right in front of [the plaintiff’s] face”

because he accidentally turned around and walked in front of her. Id.

      The plaintiff says he tried to file a grievance complaint against the

company with Jeff Kiesner and Laura Beihm and “one back up in training

supervisor” whose name he thinks was Stacy. Id. He says that all of them

refused to allow him the opportunity to file a complaint. Id. (The plaintiff

indicates that later in the morning, Ricky Ferron came to him and apologized

for how he’d acted on March 12; when the plaintiff responded that he expected

it from other people but not from Ferron, Ferron got very defensive and said,

“It’s my apology.” Id.)

      The plaintiff says that on March 29, 2018, supervisor Eric Driessen

refused to sign his quarterly safety sheets after they’d been sitting on his chair

for three or four days. Id. The plaintiff says that the result of this “would have

been a vast reduction in yearly bonus,” and he again asserts that this was in

retaliation “from the Katherine Clauson discrimination behaviors and the 03-

12-2018 assault.” Id.




                                        11

        Case 2:18-cv-01335-PP Filed 11/25/20 Page 11 of 21 Document 23
      On April 6, 2018, the plaintiff met with HR representatives Maria Herrera

and Laura Beihm. He says that they “forced” him to participate in a “Fitness for

Duty Exam” by a forensic psychologist. Id. The plaintiff says that this was

“Sargento’s retaliations for the most recent hostile environment act by it

workers, all because Katherine Clauson was still employed at Sargento.” Id.

The plaintiff says that while he was writing statements on the form he was

required to sign, and as he was trying to concentrate to get his statement right,

Herrera said, “What are you writing a book.” Id. at 11. The plaintiff says that

Herrera was distracting him. Id. The plaintiff says that in the meeting, he

brought up a point about HR management allowing Katherine Clauson to apply

for jobs in the north building, “when she shouldn’t have the right to apply for

any jobs with what she’s done.” Id. Herrera responded that that was “her

decision.” Id. The plaintiff says, however, that once a person is suspended or

disciplined for any reason at Sargento, the person is not allowed to apply for

any other positions for at least six months. Id. The plaintiff says he also raised

a point about how Sargento “shipped off Katherine Clauson to other plants to

elevate the problem.” Id. He says that Herrera replied that “she was sent there

for training.” Id. The plaintiff says that he responded that “it doesn’t matter

how you spin it, we know why she was sent there, and the truth never stays

buried.” Id. The plaintiff says that Herrera suddenly became quiet and that

Beihm came back with his copy of the signed document. Id.




                                        12

       Case 2:18-cv-01335-PP Filed 11/25/20 Page 12 of 21 Document 23
            5.     Conclusion

      At the end of the second amended complaint, the plaintiff summarized

his claims differently than he had in the beginning. He stated that “Sargento

hired Katherine Clauson knowing she actively tried to seduce a male co-

worker, filed a false accusation report in retaliation, and did the

sexual/religious discriminating and harassing acts to a man of his faith and

beliefs.” Id. He says that as the discriminatory acts escalated, Sargento was

forced to schedule Clauson at other plaints in Kiel and Plymouth, which

caused coworkers who socialized with Clauson to increase harassment,

discrimination and retaliatory acts. Id. He says that management tried to

pressure him to quit through harassing behaviors and was looking for a reason

to fire him, and that “[b]oth parties” created the most severe hostile

environment he’d ever encountered. Id. The plaintiff says that the final decision

to fire him was made after Ferron, DenDecker and Carle—all Clauson’s

friends—assaulted him, because management thought it was easier to get rid

of one person than half a dozen. Id.

      The plaintiff says that Sargento’s discrimination against him “was

religion, sexual, gender, and civil conspiracy.” Id. He says that Sargento had

first-hand knowledge of the sexually discriminatory acts of his co-worker due

to his faith and the fact that he was an older male. Id. He alleges that

“Sargento did everything to cover up the discriminatory behaviors of Katherine

Clauson, Co-workers and finally involving themselves in a civil conspiracy to

oust [him].” Id. at 11-12. The plaintiff asserts that if the shoe were on the other

                                        13

       Case 2:18-cv-01335-PP Filed 11/25/20 Page 13 of 21 Document 23
foot, and a man had done what Clauson did, “Sargento would have walked him

out the door immediately and suspended him, until the outcome of their

investigation.” Id. at 12.

      C.     Discussion

             1.    Legal Standards

                   a.        Discrimination

      The plaintiff alleges sex, religious, and age discrimination; hostile work

environment based on sexual harassment; and civil conspiracy.

      “Under Title VII, an employer may not discriminate based on ‘race, color,

religion, sex, or national origin.’” Abrego v. Wilkie, 907 F.3d 1004, 1012 (7th

Cir. 2018) (quoting 42 U.S.C. §2000e-2(a)). To state a Title VII discrimination

claim, a plaintiff must show that

      (1) he is a member of a class protected by the statute, (2) that he has
      been the subject of some form of adverse employment action (or that
      he has been subjected to a hostile work environment), and (3) that
      the employer took this adverse action on account of the plaintiff’s
      membership in the protected class.

Id.

      Under the Age Discrimination in Employment Act of 1967, an employer

may not “discharge any individual or otherwise discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s age.” 29 U.S.C. §623.

      At the pleading stage, the plaintiff need not prove his case; the Seventh

Circuit has held that “‘in order to prevent dismissal under Rule 12(b)(6), a

complaint alleging [Title VII] discrimination need only aver that the employer


                                          14

        Case 2:18-cv-01335-PP Filed 11/25/20 Page 14 of 21 Document 23
instituted a (specified) adverse employment action against the plaintiff on the

basis of [protected class status].’” Luevano v. Wal-Mart Stores, Inc., 722 F.3d

1014, 1027 (7th Cir. 2013) (quoting Tamayo v. Blagojevich, 526 F.3d 1074,

1084 (7th Cir. 2008)).

                  b.     Hostile work environment

      To state a hostile work environment claim,

      a plaintiff must allege (1) [he] was subject to unwelcome harassment;
      (2) the harassment was based on [his] national origin or religion (or
      another reason forbidden by Title VII); (3) the harassment was severe
      and pervasive so as to alter the conditions of employment and create
      a hostile or abusive working environment; and (4) there is a basis
      for employer liability.

Huri v. Office of the Chief Judge of the Circuit Court of Cook Cty., 804 F.3d

826, 833 (7th Cir. 2015). To state a hostile work environment claim specifically

due to sexual harassment, a plaintiff must allege that:

      (1) [he] was subjected to unwelcome sexual harassment; (2) the
      harassment was based on [his] sex; (3) the harassment
      unreasonably interfered with [his] work performance by creating an
      intimidating, hostile or offensive working environment that seriously
      affected [his] psychological well-being; and (4) there is a basis for
      employer liability.

Moser v. Ind. Dept. of Corr., 406 F.3d 895, 902 (7th Cir. 2005).

      For a plaintiff to succeed on a hostile work environment claim, he must

show that “the harassment was so severe or pervasive that it altered the

conditions of employment and created a hostile or abusive working

environment.” Davison v. State Collection Service, Inc., 824 F. App’x 424, 426

(7th Cir. 2020) (quoting Smith v. Ill. Dep’t of Transp., 936 F.3d 554, 560 (7th

Cir. 2019)). “Whether harassment reaches this level depends on ‘the frequency


                                       15

       Case 2:18-cv-01335-PP Filed 11/25/20 Page 15 of 21 Document 23
of the discriminatory conduct; its severity; whether it is physically threatening

or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.” Id. (quoting Mendenhall v.

Mueller Streamline Co., 419 F.3d 686, 691-92 (7th Cir. 2005)).

                   c.    Retaliation

      “To plead a Title VII [or ADEA] retaliation claim, a plaintiff must (though

[he] need not use the specific terms) allege that []he engaged in statutorily

protected activity and was subjected to adverse employment action as a result

of that activity.” Id.; see Reed v. Innovative Health & Fitness, No. 05-C-0987,

2007 WL 725066, at *11 (E.D. Wis. Mar. 7, 2007), aff'd sub nom. Reed v.

Innovative Health & Fitness Ltd., 259 F. Appx. 875 (7th Cir. 2008)

(unpublished) (same as to the ADEA). Statutorily protected activity includes

filing complaints with the EEOC and protesting unlawful discrimination. See

42 USCA §2000e-3(a); 29 U.S.C.A. §623(d).

                   d.    Conspiracy

      Civil conspiracy involves “a combination of two or more persons by some

concerted action to accomplish some unlawful purpose or to accomplish by

unlawful means some purpose not in itself unlawful.” N. Highland Inc. v.

Jefferson Mach. & Tool Inc., 898 N.W.2d 741, 747 (Wis. 2017) (quoting City of

Milwaukee v. NL Indus., Inc., 278 Wis.2d 313, 691 N.W.2d 888 (citation

omitted)). A civil conspiracy claim has three elements: (1) the formation and

operation of a conspiracy; (2) a wrongful act or acts done pursuant to the

conspiracy; and (3) damage resulting from the act or acts. Id.

                                        16

       Case 2:18-cv-01335-PP Filed 11/25/20 Page 16 of 21 Document 23
               2.    Analysis

         The plaintiff has filed three complaints trying to state a claim against his

former employer for harassment and discrimination. He has described a

multitude of incidents, from co-workers throwing filled boxes at him on one

occasion to someone forgetting to recognize his years of service at the annual

dinner. The court has no doubt that Sargento was not a good work

environment for the plaintiff. It appears that co-workers often were unkind or

rude to him and that he was not always treated with the respect he felt he

deserved. But while the plaintiff asserts that he was discriminated against

based on his gender, age and religion, the second amended complaint

demonstrates that the plaintiff believes that his coworkers treated him badly

because he rejected the advances of their friend Katherine Clauson over a

three-month period in early 2017 and possibly got her transferred to another

plant.

         The plaintiff’s allegations about Clauson’s behavior do not state a claim

for discrimination or for a hostile work environment. The plaintiff says that

Clauson told him she was hot in front of a group of women, filed an HR

complaint against him with unknown contents, threatened to vandalize his car

and twice made sexually suggestive gestures toward him. Three events which

the plaintiff construes as having been sexual in nature do not constitute the

kind of severe, pervasive harassment described by the Seventh Circuit.

Because of his beliefs, the plaintiff found these incidents offensive. But the

small number of acts, taking place over months, do not support an argument

                                          17

          Case 2:18-cv-01335-PP Filed 11/25/20 Page 17 of 21 Document 23
that the harassment—if it was that—was pervasive. At worst, Clauson’s

behavior was “merely vulgar and inappropriate.” Hostetler v. Quality Dining,

Inc., 218 F.3d 798, 805-806 (7th Cir. 2000).

      The same is true of the comments allegedly made by Tammy Wolf and

Kathy Griffey. Each woman made one remark which the plaintiff found

distasteful. Perhaps Griffey made other remarks; the plaintiff says that he

asked her to stop using sexual innuendo around him and she responded that it

was her New Year’s resolution to do so. But the plaintiff describes only one

incident with Griffey and one with Wolf, and while both comments might have

been vulgar or inappropriate, they do not constitute a hostile work environment

or discrimination.

      To the extent that other workers at Sargento were disrespectful or

unkind to the plaintiff or even retaliated against him because they were friends

with Clauson, such actions do not violate federal law. Federal law prohibits

discrimination based on protected classifications such as gender, race, religion

or age; it does not prohibit discrimination based on social cliques or loyalty to

friends.

      The plaintiff attempts to shoehorn his claims into the categories of

gender, age and religious discrimination by asserting that he was a fifty-seven-

year-old male at the time of the events and that his co-workers knew that his

religious beliefs meant that he did not believe in extra-marital sex. But he does

not allege that a single person—neither Clauson nor any other co-worker—

mentioned anything about his gender, his age or his faith. The plaintiff

                                        18

       Case 2:18-cv-01335-PP Filed 11/25/20 Page 18 of 21 Document 23
assumes that women made what he considered to be offensive comments to

him because they knew about his religious beliefs, but nothing in his

allegations supports that assumption. He assumes that HR did not credit his

complaints because of his age, but nothing in his allegations support that

assumption. Nor does the plaintiff do more than summarily allege that these

offensive remarks interfered with his work

      The plaintiff alleges that some employees harassed him in a way that

interfered with his work—specifically that DenDecker, Carle, and Ferron threw

filled boxes at him, forcing him to move to a different pallet. Dkt. No. 20 at 8.

He also alleges that Jeff Van Asten and Bruce Benke made threatening

remarks both to his face and behind his back. See id. at 7–8. But again, the

plaintiff repeatedly asserts that these co-workers took these actions because

they were mad at him about his interactions with Clauson, not because of his

age or gender or religion.

      The plaintiff’s retaliation claim fails for the same reason. Title VII and the

ADEA protect those who make specific kinds of protests, including protests of

unlawful discrimination or filing official complaints with the EEOC. See 42

USCA §2000e-3(a); 29 U.S.C.A. §623(d). The plaintiff doesn’t allege that he

performed any protected acts during his employment. The box-throwing

incident was not based on gender, age or religion so filing a complaint about it

isn’t a protected act.

      Civil conspiracy is a state law claim. A federal court cannot hear and

decide a state-law claim unless the lawsuit is between parties from different

                                        19

        Case 2:18-cv-01335-PP Filed 11/25/20 Page 19 of 21 Document 23
states and involves a claim for $75,000 or more in damages, 28 U.S.C. §1332,

or unless the state law claim is “so related to claims in the action” over which

the court has jurisdiction “that they form part of the same case or controversy,”

28 U.S.C. §1367. Both the plaintiff and Sargento are citizens of Wisconsin

(Sargento Foods, Inc. is a Wisconsin corporation with its principal office in

Plymouth, Wisconsin, https://www.wdfi.org/apps/CorpSearch/

Details.aspx?entityID=1S08516&hash=136507677&searchFunctionID=f1e279d

d-e4d7-4e67-a15d-5ff79b213d87&type=Simple&q=sargento), and because the

plaintiff has not stated any federal claims upon which the court can grant

relief, it cannot consider the state-law claim using its supplemental

jurisdiction.

       While the court understands that the plaintiff strongly feels that he was

ill-treated at and by Sargento, he has not stated any claims recognizable by a

federal court and the court must dismiss the case.

II.    Motion to Transfer (Dkt. No. 22)

       The plaintiff also recently filed a motion to transfer the case to the Green

Bay division of the Eastern District of Wisconsin. Dkt. No. 22. Because the

court is dismissing the case, the court will deny the motion as moot.

III.   Conclusion

       The court DENIES AS MOOT the plaintiff’s motion to transfer. Dkt. No.

22.




                                        20

        Case 2:18-cv-01335-PP Filed 11/25/20 Page 20 of 21 Document 23
      The court ORDERS that this case is DISMISSED for failure to state a

claim for which a federal court can grant relief. The clerk will enter judgment

accordingly.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 25th day of November, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge
                                        21

       Case 2:18-cv-01335-PP Filed 11/25/20 Page 21 of 21 Document 23
